COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Guice Engineering, Inc. v. Sheila Turner, Individually and As
                            Next Friend of D.J.T., Jr. and A.T., Minor Children, Danny
                            Earl Cain As Representative of the Estate of David Turner
                            and As Next Friend of D.J.T. and A.T., Johnny Mullins,
                            Michael Brown, Eric Juarez, and Armando Gonzales

Appellate case number:      01-18-00505-CV

Trial court case number:    2015-73209

Trial court:                295th District Court of Harris County

        Appellant, Guice Engineering, Inc., has filed a notice of interlocutory appeal of the
trial court’s order denying its “Motion to Strike Second Certificate of Merit and Motion
to Dismiss.” See TEX. CIV. PRAC. & REM. CODE § 150.002(f) (West 2011). Appellant has
filed an “Emergency Motion to Stay Trial Court Proceedings Pending Interlocutory
Appeal.” See TEX. R. APP. P. 29.3. Appellant requests a stay of “all discovery,
depositions, expert witness designations, motions, docket control order deadlines and
trial” in the underlying proceeding. Appellees have filed a response, opposing the
motion.
       Appellant’s emergency to stay is denied.
       It is so ORDERED.

Judge’s signature:   /s/ Russell Lloyd
                      Acting individually       Acting for the Court

Date: July 3, 2018